            Case 1:19-cv-06421-CM Document 6 Filed 08/19/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARTHUR LAMAR BROWN,

                                 Petitioner,
                                                                   19-CV-6421 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
WARDEN, SHERMA DUBNAR; THE
PEOPLE OF THE STATE OF NEW YORK,

                                 Respondents.

         Pursuant to the order issued August 19, 2019, dismissing the petition,

         IT IS ORDERED, ADJUDGED, AND DECREED that the petition is dismissed. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 19, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
